Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Election filed January 11, 2021.  
Claims 1-13 are pending in the instant application.


Election/Restrictions
Applicant’s election (without traverse) of Group I in the reply filed January 11, 2021 is acknowledged.  Applicant’s further species election of heat shock 70-kDa cognate 3 (HSP) as the dsRNA targeting gene in the reply filed on January 11, 2021 is also acknowledged.
In view of Applicant’s election as detailed above, claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a 
The requirement for election is still deemed proper, and is therefore made FINAL.
Accordingly, claims 1-6, 12 and 13 and HSP have been examined on the merits as detailed below:

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed December 22, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references in the specification at pages 22-25 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The Drawings filed on May 26, 2020 are acknowledged and have been accepted by the Examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigues et al. (RNAi technology to manage emerald ash borer, Abstract - November 7, 2017) (submitted and made of record on the IDS filed December 22, 2020) (hereinafter, “Rodrigues 1”). 
The claims are drawn to a method of inducing RNAi in an insect of the Coleoptera order, comprising:  administering dsRNA to the insect, wherein a total dsRNA includes one or a combination of dsRNAs targeting genes selected from the group consisting of shibire (SHI) heat shock 70-kDa protein cognate 3 (HSP), U1 small nuclear ribonucleoprotein (RNP), actin (ACT1), regulatory particle triple-a atpase 3 (RPT3), regulatory particle non-atpase 7 (RPN7), alpha snap (ASNAP), protein phosphatase 1 alpha (PP1A), gawky (GW), inverse regulator a (INRA), and inhibitor of apoptosis (LAP).  Applicant is reminded that the species of heat shock 70-kDa cognate 3 (HSP) was elected in the reply filed on January 11, 2021.
Regarding claim 1, Rodrigues 1 disclose a method of inducing RNAi in an insect of the Coleoptera order, comprising:  administering dsRNA to the insect, wherein a total dsRNA includes one or a combination of dsRNAs targeting genes selected from the group consisting of shibire and heat shock 70-kDa protein cognate 3.  
Regarding claims 3 and 4, Rodrigues 1 disclose dsRNA was administered for 8 days at a concentration of 10 g/L.
Regarding claim 5, Rodrigues 1 disclose the insect is the emerald ash borer (Agrilus planipennis).  Therefore, claims 1 and 3-5 are anticipated by Rodrigues 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham vs. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-6, 12 and 13 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Rodrigues et al. (RNAi technology to manage emerald ash borer, Presentation, November 7, 2017, pages 1-15) (submitted and made of record on the IDS filed December 22, 2020) (hereinafter, “Rodrigues 2”) in view of Rodrigues et al. (Scientific Reports, 2017, Vol. 7: 7379) (submitted and made of record on the IDS filed December 22, 2020) (hereinafter, “Rodrigues 3”). 
The claims are as described above.
Regarding claim 1, Rodrigues 2 teach a method of inducing RNAi in an insect of the Coleoptera order, comprising:  administering dsRNA to the insect, wherein a total dsRNA includes one or a combination of dsRNAs targeting genes selected from the group consisting of shibire and heat shock 70-kDa protein cognate 3.  See pages 6 and 10, for example. 
Regarding claims 3 and 4, Rodrigues 2 teach dsRNA was administered for 8 days at a concentration of 10 g/L.  See page 10, for example.
Regarding claims 5 and 13, Rodrigues 2 teach the insect is the emerald ash borer (Agrilus planipennis).  See page 5, for example.  
Regarding claim 6, Rodrigues 2 teach the administration of dsRNA did not cause mortality in non-target organism, Tribolium castaneum.  See page 12, for example.  
Regarding claim 12, Rodrigues 2 do not necessarily teach that the dsRNA is administered with a sucrose solution.
Rodrigues 3 teach that sucrose solutions provide an energy source to sustain the insects during investigational studies.
Before the effective filing date of the claimed invention, there was a desire in the art to develop RNAi methods for targeting genes to control emerald ash borer, Agrilus planipennis.  It would have been prima facie obvious to devise a method of inducing RNAi in an insect of the Coleoptera order, comprising:  administering dsRNA to the insect, wherein the dsRNA includes one or a combination of dsRNAs targeting genes selected from the group consisting of shibire (SHI) and heat shock 70-kDa protein cognate 3 (HSP) using the teachings and motivation of Rodrigues 2.
A person of ordinary skill in the art would have been motivated to combine the dsRNA targeting (SHI) and (HSP) since the prior art of Rodrigues 2 teaches that this specific combination increases mortality rates of the invasive insect.  
It would have been obvious to target the insect species, Agrilus planipennis since this insect is an invasive forest pest that causes the death of forested ash trees.
A person of ordinary skill would have been motivated and expected reasonable success to have the dsRNA comprised within a sucrose solution since Rodrigues 3 teaches the successful use of sucrose to provide an energy source to sustain the insect species after dsRNA administration and during investigational studies.
Therefore, before the effective filing date of the claimed invention, the claims would have been prima facie obvious over the prior art. 
  

Claims Rejection - Improper Markush
Claims 1 and 3-6 are rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
The claims are drawn to a method of inducing RNAi in an insect of the Coleoptera order, comprising:  administering dsRNA to the insect, wherein a total dsRNA includes one of dsRNAs targeting genes.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claim includes methods of using dsRNA molecules which do not share a common substantial feature (i.e. there is no common “core” structure shared by all members of the group).  The target genes of claim 1 are entirely different, each from the other, and include different gene names with different accession numbers or Ap sequence ID numbers.  See Tables 1 and 2, for example.  Further dsRNAs for each target gene are entire different nucleic acids sequences and include different subsequences of mRNA targets.  See Table 4, for example.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  




Conclusion
Claim 2 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635